                      Case 4:20-cv-04887-JSW Document 114 Filed 01/04/21 Page 1 of 4


            1    THEODORE B. OLSON, SBN 38137
                   tolson@gibsondunn.com
            2    STUART F. DELERY*
                   sdelery@gibsondunn.com
            3    DAVID A. SCHNITZER*
                   dschnitzer@gibsondunn.com
            4    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
            5    Washington, DC 20036-5306
                 Telephone: 202.955.8500
            6    Facsimile: 202.467.0539
                  *admitted pro hac vice
            7
                 ETHAN D. DETTMER, SBN 196046
            8      edettmer@gibsondunn.com
                 JONATHAN N. SOLEIMANI, SBN 295673
            9      jsoleimani@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
          10     555 Mission Street, Suite 3000
                 San Francisco, CA 94105-0921
          11     Telephone: 415.393.8200
                 Facsimile: 415.393.8306
          12
                 Attorneys for Amici Curiae Leading Companies
          13     and Business Organizations
          14                               UNITED STATES DISTRICT COURT
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
          15

          16

          17     NATIONAL ASSOCIATION OF                           CASE NO. 4:20-cv-04887-JSW
                 MANUFACTURERS, CHAMBER OF
          18     COMMERCE OF THE UNITED STATES OF                  NOTICE OF WITHDRAWAL OF
                 AMERICA, NATIONAL RETAIL FEDERATION,              STUART F. DELERY AS ATTORNEY
          19     TECHNET, and INTRAX, INC.,                        OF RECORD

          20                          Plaintiffs,

          21            v.

          22     UNITED STATES DEPARTMENT OF
                 HOMELAND SECURITY, UNITED STATES
          23     DEPARTMENT OF STATE; CHAD F. WOLF, in
                 his official capacity as Acting Secretary of
          24     Homeland Security; and, MICHAEL R. POMPEO,
                 in his official capacity as Secretary of State,
          25
                                      Defendants.
          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                             NOTICE OF WITHDRAWAL OF STUART F. DELERY AS ATTORNEY OF RECORD
                                                CASE NO. 4:20-CV-04887-JSW
                        Case 4:20-cv-04887-JSW Document 114 Filed 01/04/21 Page 2 of 4


            1            TO THE CLERK OF THE COURT, AND ALL PARTIES AND THEIR ATTORNEYS

            2    OF RECORD:

            3            PLEASE TAKE NOTICE that, pursuant to Local Civil Rule 5-1(c)(2), the following

            4    attorney has withdrawn as counsel of record for amici curiae Leading Companies and Business

            5    Organizations 1 in the above-entitled action:

            6            STUART F. DELERY*
                         sdelery@gibsondunn.com
            7            GIBSON, DUNN & CRUTCHER LLP
                         1050 Connecticut Avenue, N.W.
            8            Washington, DC 20036-5306
                         Telephone:    202.955.8500
            9            Facsimile:    202.467.0539
                         *admitted pro hac vice
          10             Mr. Delery was admitted pro hac vice on August 10, 2020. See ECF No. 49. As of Tuesday,
          11     January 5, 2021, Mr. Delery will no longer be a partner at the law firm of Gibson, Dunn & Crutcher
          12     LLP, and respectfully requests that his name be removed from all applicable service lists, including
          13     Notices of Electronic Filing. Amici curiae Leading Companies and Business Organizations continue
          14     to be represented by Ethan D. Dettmer and other attorneys at Gibson, Dunn & Crutcher LLP.
          15
                                                                 Respectfully submitted,
          16
                 Dated: January 4, 2021                          GIBSON, DUNN & CRUTCHER LLP
          17

          18
                                                                 By:               /s/ Ethan D. Dettmer
          19                                                                          Ethan D. Dettmer

          20                                                       Attorneys for Amici Curiae Leading Companies and
                                                                   Business Organizations
          21

          22

          23

          24

          25

          26

          27

          28      1
                      A full list of amici Leading Companies and Business Organizations is attached as an Appendix.
                                                                   1
Gibson, Dunn &
Crutcher LLP
                               NOTICE OF WITHDRAWAL OF STUART F. DELERY AS ATTORNEY OF RECORD
                                                  CASE NO. 4:20-CV-04887-JSW
                 Case 4:20-cv-04887-JSW Document 114 Filed 01/04/21 Page 3 of 4


            1                                   APPENDIX: LIST OF AMICI

            2     1.     Adobe Inc.

            3     2.     Alliance of Business Immigration Lawyers

            4     3.     Amazon.com, Inc.

            5     4.     Apple Inc.

            6     5.     Atlassian, Inc.

            7     6.     Autodesk, Inc.

            8     7.     Bates White, LLC

            9     8.     Box, Inc.

          10      9.     BSA Business Software Alliance, Inc. d/b/a BSA | The Software Alliance

          11      10.    Consumer Technology Association

          12      11.    Denver Metro Chamber of Commerce

          13      12.    Dropbox, Inc.

          14      13.    Facebook, Inc.

          15      14.    FWD.us Education Fund

          16      15.    GitHub, Inc.

          17      16.    Hewlett Packard Enterprise Company

          18      17.    HP Inc.

          19      18.    HR Policy Association

          20      19.    Information Technology Industry Council

          21      20.    Institute of International Bankers

          22      21.    Intel Corp.

          23      22.    Internet Association

          24      23.    Juniper Networks, Inc.

          25      24.    LinkedIn Corporation

          26      25.    Metro Atlanta Chamber

          27      26.    Microsoft Corporation

          28      27.    Netflix, Inc.
                                                              1
Gibson, Dunn &
Crutcher LLP
                        NOTICE OF WITHDRAWAL OF STUART F. DELERY AS ATTORNEY OF RECORD
                                           CASE NO. 4:20-CV-04887-JSW
                 Case 4:20-cv-04887-JSW Document 114 Filed 01/04/21 Page 4 of 4


            1     28.    New Imagitas, Inc.

            2     29.    North Texas Commission

            3     30.    Partnership for a New American Economy Research Fund

            4     31.    PayPal, Inc.

            5     32.    Plaid Inc.

            6     33.    Postmates Inc.

            7     34.    Reddit, Inc.

            8     35.    salesforce.com, inc.

            9     36.    SAP SE

          10      37.    Semiconductor Industry Association (SIA)

          11      38.    ServiceNow, Inc.

          12      39.    Shutterstock, Inc.

          13      40.    Silicon Valley Bank

          14      41.    Society for Human Resource Management (SHRM)

          15      42.    Splunk Inc.

          16      43.    Square, Inc.

          17      44.    SurveyMonkey Inc.

          18      45.    Twitter, Inc.

          19      46.    Uber Technologies, Inc.

          20      47.    Upwork Inc.

          21      48.    Vail Valley Partnership

          22      49.    VMware, Inc.

          23      50.    Workday, Inc.

          24      51.    Xylem Inc.

          25      52.    Zillow Group, Inc.

          26

          27

          28
                                                          2
Gibson, Dunn &
Crutcher LLP
                        NOTICE OF WITHDRAWAL OF STUART F. DELERY AS ATTORNEY OF RECORD
                                           CASE NO. 4:20-CV-04887-JSW
